—Appeal from a judgment of the Supreme Court (Coutant, J.), entered March 24, 1993 in Broome County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Supreme Court properly determined that petitioner was not entitled to habeas corpus relief. It was at petitioner’s request that the final parole revocation hearing was adjourned. Petitioner was therefore not denied his right to a timely final hearing. His remaining arguments have been considered and found to be lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.